Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of the 18th day of October,
2007 (this “First Amendment” or this “Amendment”), and entered into among MEDIA
GENERAL, INC., a Virginia corporation (the “Borrower”), the Lenders signatory
hereto, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
individually and as Administrative Agent (in such latter capacity, the
“Administrative Agent”).

BACKGROUND:

A. The Borrower, the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents and Lenders entered into a Credit Agreement, dated as of
August 8, 2006 (as it may be amended, restated, modified, waived, consented to,
extended or increased, the “Credit Agreement”). Unless specifically defined or
redefined below, capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement.

B. The Borrower has requested an amendment to the Credit Agreement.

C. The Lenders and the Administrative Agent hereby agree to amend the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders and
the Administrative Agent covenant and agree as follows:

SECTION 1. AMENDMENTS.

(a) Upon the satisfaction of, or completion of, each of the conditions set forth
in Section 3(b) of this First Amendment (the “Covenant Amendment Date”),
Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms thereto in proper alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of October 18, 2007, among the Borrower, the Lenders and the Administrative
Agent.

“First Amendment Covenant Effective Date” means, as applicable in the context
used, the date that all applicable conditions of effectiveness set forth in
Section 3(b) of the First Amendment are satisfied with respect to any provision
therein.

(b) On the Covenant Amendment Date, Section 6.12 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

6.12 Subsidiary Guaranty; Subsidiaries.

(a) On the First Amendment Covenant Effective Date, the Subsidiaries shall be
required to deliver a Guaranty. If, at any time after any of such Guaranties are
released as a result of the operation of Section 10.17 or otherwise, any one of
the following (i) through (v) shall occur: (i) the Borrower has received Senior
Unsecured Debt Ratings that are not BBB-/Ba1 or BB+/Baa3 or better from S&P and
Moody’s, respectively, (ii) the Borrower shall have received a Senior Unsecured
Debt Rating from either S&P or Moody’s that is more than one tier below an
investment grade rating, (iii) for any reason the Borrower does not have a
Senior Unsecured Debt Rating from S&P, (iv) for any reason the Borrower does not
have a Senior Unsecured Debt Rating from Moody’s, or (v) any Subsidiary grants
any Person a guarantee (or permits any such guarantee to exist) of Indebtedness
(other than the Existing Synthetic Leases), then each of the Domestic
Subsidiaries of the Borrower shall guarantee the Obligations on a pari passu
basis and shall execute and deliver to the Administrative Agent the Guaranty or
a Guaranty Supplement for the benefit of the Administrative Agent and the
Lenders.

(b) After the creation or acquisition of a Subsidiary, the Borrower shall
(i) promptly notify the Administrative Agent of the existence thereof by
delivery to the Administrative Agent of a revised Schedule 5.13 together with
the required Compliance Certificate for the fiscal quarter then ended updating
the information reflected on Schedule 5.13 and (ii) promptly, if applicable
pursuant subsection (a) and Section 10.17, cause each such new Subsidiary to
execute and deliver to the Administrative Agent, a Guaranty Supplement, pursuant
to which, inter alia, each such new Subsidiary shall guarantee the Obligations.

(c) Upon the satisfaction of, or completion of, each of the conditions set forth
in Section 3(a) of this First Amendment, Section 7.09 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document or the Revolving Credit Documents or
any replacement of the Revolving Credit Documents with a similar credit
facility, the aggregate commitments under which do not exceed $2,000,000,000)
that

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor (except any restriction that is (x) made in connection with
permitted Indebtedness of a Subsidiary (and not of the Borrower) and (y) not
applicable where the Restricted Payment or transfer of property is for the
benefit of any holder of all or any portion of the Obligations under this
Agreement or any of the other Loan Documents), (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower (except any restriction (A) requiring
pari passu guarantees set forth in the Senior Note Documents or in any
refinancing of such

 

2



--------------------------------------------------------------------------------

Senior Notes in accordance with Section 7.03(b) or (B) that is not applicable
where the Guarantee relates to all or any portion of the Obligations, this
Agreement or any other Loan Document), (iii) of the Borrower or any Subsidiary
to enter into an amendment of, or accept a waiver or consent with respect to,
any term or provision of this Agreement or any of the Loan Documents or (iv) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iv) shall not
prohibit (A) any negative pledge incurred or provided (x) in favor of any holder
of Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (y) in connection with the Senior Note Documents; or (B) any
restriction that is not applicable where the Lien in question is for the benefit
of the holders of any part of the Obligations under this Agreement or any other
Loan Document; or

(b) except in connection with the Senior Note Documents, requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.

(d) On the Covenant Amendment Date, Section 7.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at the end of any fiscal
quarter of the Borrower occurring during any period set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Leverage Ratio

First Amendment Covenant Effective Date through December 31, 2007

   5.75 to 1.00

January 1, 2008 through June 30, 2008

   5.50 to 1.00

July 1, 2008 and each fiscal quarter thereafter

   5.25 to 1.00

(b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the end of any fiscal quarter of the Borrower occurring during any period set
forth below to be less than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Minimum Interest
Coverage Ratio

First Amendment Covenant Effective Date through June 30, 2008

   2.50 to 1.00

July 1, 2008 and each fiscal quarter thereafter

   3.00 to 1.00

 

3



--------------------------------------------------------------------------------

(e) On the Covenant Amendment Date, Section 10.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

10.17 Release of Guaranty. At such time as each of the following conditions have
been met: (i) there exists no Default, (ii) the Borrower has received a Senior
Unsecured Debt Rating that is BBB-/Ba1 or BB+/Baa3 or better from S&P and
Moody’s, respectively, (iii) the Borrower shall not have received a Senior
Unsecured Debt Rating from either S&P or Moody’s that is more than one tier
below an investment grade rating, (iv) the Borrower shall have a Senior
Unsecured Debt Rating from both S&P and Moody’s, and (v) there exist no
Subsidiary guarantees of any Indebtedness of the Borrower (other than the
Existing Synthetic Leases) (and no then current contractual obligation to
guarantee any such Indebtedness), then the Guaranty shall be released and the
Administrative Agent shall take all such action as is necessary or advisable to
accomplish such release, and each Lender hereby authorizes and directs the
Administrative Agent to do so. If the Guaranty shall have once been released by
this Section 10.17, and new guarantees of the Obligations have been entered into
by any or all of the Subsidiaries at any time thereafter in accordance with the
provisions of Section 6.12 or otherwise, this Section shall not operate to
release any such new guarantees.

SECTION 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof:

(a)(i) the Borrower has full power and authority to execute and deliver this
First Amendment,, (ii) this First Amendment has been duly executed and delivered
by the Borrower, and (iii) this First Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with the terms hereof (subject as to
enforcement of remedies to any applicable bankruptcy, reorganization,
moratorium, or other laws or principles of equity affecting the enforcement of
creditors’ rights generally);

(b) there exists no Event of Default or Default under the Credit Agreement both
before and after giving effect to this First Amendment;

(c) the representations and warranties set forth in the Credit Agreement and
other Loan Documents are true and correct on the date hereof both before and
after giving effect to this First Amendment;

(d) the Borrower has complied with all agreements and conditions to be complied
with by it under the Credit Agreement and the other Loan Documents by the date
hereof;

(e) the Credit Agreement, as amended hereby, and the other Loan Documents remain
in full force and effect; and

(f) neither the execution, delivery and performance of this First Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated

 

4



--------------------------------------------------------------------------------

herein or therein, will conflict with any Law or Organization Documents of the
Borrower, or any indenture, agreement or other instrument to which the Borrower
or any of its property is subject; and

(g) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for the execution, delivery or performance by the Borrower of this
First Amendment.

SECTION 3. CONDITIONS TO EFFECTIVENESS.

(a) All provisions of this First Amendment except the amendments to the Credit
Agreement described in Sections 1(a), 1(b), 1(d) and 1(e) of this First
Amendment, shall be effective upon satisfaction of, or completion of, the
following:

(i) the Administrative Agent shall have received executed signature pages prior
to October 18, 2007 at 3:00 p.m., eastern time from the Borrower, the
Administrative Agent and Lenders constituting not less than the Required Lenders
(the “Approving Lenders”);

(ii) the Administrative Agent shall have received for the account of the
Approving Lenders, an amendment fee in immediately available funds in an amount
equal to the product of (x) 0.02% and (y) each such Approving Lender’s
Commitment;

(iii) the Borrower shall have paid the fees, costs and out-of-pocket expenses
incurred by counsel to the Administrative Agent as set forth in the Credit
Agreement and in connection with the preparation, negotiation, execution and
delivery of this First Amendment and all transactions contemplated hereby and
thereby; and

(iv) the Administrative Agent shall have received such other documents,
instruments, and certificates, in form and substance satisfactory to
Administrative Agent and the Lenders, as the Administrative Agent and the
Lenders shall deem necessary or appropriate in connection with this First
Amendment and the transactions contemplated hereby; and

(b) Amendments to the Credit Agreement described in Sections 1(a), 1(b), 1(d)
and 1(e) of this First Amendment shall be effective only upon satisfaction of,
or completion of, the following, provided that, if each of the following is not
satisfied or completed by December 14, 2007, none of the amendments described in
Sections 1(a), 1(b), 1(d) and 1(e) of this First Amendment shall become
effective:

(i) All conditions set forth in subpart 3(a) of this First Amendment preceding
shall have been met or satisfied prior to October 18, 2007;

(ii) there shall exist (A) no Default and (B) no Material Adverse Effect both
before and immediately after (x) giving effect to this Section 3(b) and
(y) December 14, 2007, and the Borrower shall have projected in good faith that
upon the activation of this subpart 3(b), no Default will occur for the fiscal
quarter ends of each of December, 2007, March, 2008 and June 2008;

 

5



--------------------------------------------------------------------------------

(iii) the Borrower shall not have breached any provision of this First Amendment
and each representation and warranty set forth in Section 2 of this First
Amendment shall be true and correct in all material respects both before and
after giving effect to the activation of this subpart 3(b) of the First
Amendment;

(iv) the Administrative Agent shall have received written notice from the
Borrower on or prior to December 14, 2007 requesting the activation of this
subpart 3(b) to become effective on December 14, 2007;

(v) each of the Domestic Subsidiaries of the Borrower shall have guaranteed the
Obligations on a pari passu basis, and shall have executed and delivered to the
Administrative Agent the Guaranty or a Guaranty Supplement for the benefit of
the Administrative Agent and the Lenders, in each case in form satisfactory to
the Administrative Lender;

(vi) prior to or on December 14, 2007, the Administrative Agent shall have
received for the account of the Approving Lenders, an amendment fee in
immediately available funds in an amount equal to the product of (x) 0.055% and
(y) each such Approving Lender’s Commitment;

(vii) the Borrower shall have paid any unpaid fees, costs and out-of-pocket
expenses incurred by counsel to the Administrative Agent as set forth in the
Credit Agreement and in connection with the preparation, negotiation, execution
and delivery of this First Amendment and all transactions contemplated hereby
and thereby; and

(viii) the Administrative Agent shall have received such other documents,
instruments, and certificates, in form and substance satisfactory to
Administrative Agent and the Lenders, as the Administrative Agent and the
Lenders shall deem necessary or appropriate in connection with this subpart 3(b)
of the First Amendment and the transactions contemplated hereby.

SECTION 4. FURTHER ASSURANCES. The Borrower shall execute and deliver such
further agreements, documents, instruments, and certificates in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
or any Lender may deem necessary or appropriate in connection with this First
Amendment.

SECTION 5. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of any part of this First Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Credit Agreement, as affected and
amended hereby.

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.

SECTION 6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this First Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 

6



--------------------------------------------------------------------------------

SECTION 7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this First Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

SECTION 8. HEADINGS. Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.

SECTION 9. ENTIRE AGREEMENT. THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.

SECTION 10. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. SUBMISSION TO JURISDICTION; WAIVERS.

(a) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS FIRST AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE

 

7



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST
THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 10.02 TO THE CREDIT
AGREEMENT OR ON ITS ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS FIRST
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 12. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement is executed as of
the date first set forth above.

 

MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   Vice President - Finance and Chief Financial
Officer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent
and as a Lender By:  

/s/ Joanne Nasuti

Name:   Joanne Nasuti Title:   Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Jay D. Marquis

Name:   Jay D. Marquis Title:   Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ E. Matthew Schaaf IV

Name:   E. Matthew Schaaf IV Title:   Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

as a Lender

By:  

/s/ Anthony J. Conte

Name:   Anthony J. Conte Title:   Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Brenda S. Insull

Name:   Brenda S. Insull Title:   Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as a Lender

By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

/s/ Eddie Dec

Name:   Eddie Dec Title:   Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

/s/ Leo E. Pagarigan

Name:   Leo E. Pagarigan Title:   General Manager

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Robert Y. Bennett

Name:   Robert Y. Bennett Title:   Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement]